IN THE
                            TENTH COURT OF APPEALS



                                  No. 10-13-00418-CV

                     IN RE HOUSTON PIZZA VENTURE, LP


                                  Original Proceeding


                             MEMORANDUM OPINION


       Relator, Houston Pizza Venture, LP, filed a motion to dismiss its Petition for Writ

of Mandamus asserting that the parties have reached a final settlement of all claims in

the underlying case. Relator also asserts that real parties in interest are unopposed to

the motion.

       Relator’s motion is granted, and the Petition for Writ of Mandamus is dismissed.

See TEX. R. APP. P. 42.1(a)(1).




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 6, 2014
[CV06]




In re Houston Pizza Venture, LP             Page 2